DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-24, 26-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Van Brandenburg et al. (US 2020/0204841 A1, hereinafter Van) in view of Kavallierou (US 2020/0053253).

Regarding claim 16, Van discloses an encoder  (see 300 in fig. 16) comprising: at least one processor (see 302 in fig. 16) configured to: encode an immersive video spatially tiled with a set of tiles and temporally divided into a plurality of tile segments (e.g. see ¶ [0011]), a tile covering a portion of a scene of the immersive video and a tile segment being associated with a tile of the set of tiles (e.g. see ¶ [0011]); receive a request (see 102 in fig. 6) for a package of at least one complementary frame (see 152 in fig. 10), the at least one complementary frame enables a decoder to switch at a reference time (see “t-T” in fig. 10) from a current tile segment (see 71 in fig. 10) associated with a current tile to a new tile segment (see 151 in fig. 10) associated with a new tile (see 171-176 in fig. 10), wherein the new tile segment corresponds to a same temporal interval of the immersive video as the current tile segment (see “t-T” in fig. 10); and generate and transmit, to the decoder, the package of at least one complementary frame (see 128 in fig. 6).
Although Van discloses wherein the request for a package of the at least one complementary frame includes a reference time to implement the new tile segment (e.g. see “starting point” in ¶ [0022]-[0023]); and wherein the reference time is greater than a current displayed timestamp (e.g. see “starting point” in ¶ [0022]-[0023]), it is noted that Van does not provide the particular wherein implement is to implement tile switching from the current tile segment to the new tile segment.
However, Kavallierou discloses a view change synchronization system wherein implement is to implement tile switching from the current tile segment to the new tile segment (e.g. see ¶ [0038]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Kavallierou teachings of signaling view change into Van view presentation for the benefit of queues and the changes to the virtual environment to be prepared in advance.

Regarding claims 18, 26 and 34, Van further discloses wherein the complementary frame is generated from one or more frames of the current tile segment (e.g. see fig. 9).

Regarding claims 19, 27 and 35 wherein when the reference time corresponds to a P frame or a B frame of a group of pictures of the current tile segment of the current tile, the complementary frame consists in a new P frame (see 171 in fig. 10).

Regarding claims 20 and 28 wherein the complementary frame is encoded with reference to a preceding P frame of the current tile segment of the current tile (see 173 for p IN 71 in fig. 10).

Regarding claims 21 and 29 wherein the current tile and the new tile are partially covering the same portion of the scene (e.g. see ¶ [0011]).

Regarding claims 22 and 30 wherein the remaining frames defining the new tile segment from the reference time are devoid of any reference to one or more frames arranged before the complementary frame (see after 176 in fig. 10).

Regarding claims 23 and 31 wherein said one or more frames of the current tile segment used for generating the complementary frame are already delivered to a player (see 81 for 173 in fig. 10).

Regarding claim 24, the claim(s) recite a method (see fig. 6) with analogous limitations to claim 16, and is/are therefore rejected on the same premise.

Regarding claim 32, the claim(s) recite a player (see 1 in fig. 1) with analogous limitations to claim 16, and is/are therefore rejected on the same premise.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Stokking et al. (US 2019/0362151), discloses streaming virtual reality video.
2.	Lee et al. (US 2019/0286318), discloses streaming omnidirectional video with sub view.
3.	Hendry et al. (US 2018/0103199), discloses partial decoding of region of interest.


Response to Arguments
Applicant's arguments with respect to claims 16, 18-24, 26-32 and 34-35 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485